EXHIBIT 99.2 BRIDGELINE DIGITAL, INC. AND TMX INTERACTIVE, INC. PRO FORMA COMBINED CONDENSED FINANCIAL INFORMATION (UNAUDITED) PRO FORMA COMBINED CONDENSED FINANCIAL INFORMATION Pro forma Combined Condensed Financial information of Bridgeline Digital, Inc. (unaudited) F-22 Pro Forma Combined Condensed Balance Sheet as of March 31, 2010 (unaudited) F-23 Pro Forma Combined Condensed Statements of Operations for the Six Months Ended March 31, 2010 (unaudited) F-24 Pro Forma Combined Condensed Statements of Operations for the Year Ended September 30, 2009 (unaudited) F-25 Notes and Assumptions to Pro Forma Combined Condensed Financial Information (unaudited) F-26 F-21 BRIDGELINE DIGITAL, INC. AND TMX INTERACTIVE, INC. PRO FORMA COMBINED CONDENSED FINANCIAL INFORMATION (UNAUDITED) On May 11, 2010, Bridgeline Digital,Inc.(“Bridgeline”) entered into an Asset Purchase Agreement (the “Purchase Agreement”) with TMX Interactive, Inc., a Delaware corporation (“TMX”) and completed the acquisition of certain assets and the assumption of certain liabilities of TMX (the ‘Acquistion”). The Purchase Agreement sets forth the terms and conditions pursuant to which Bridgeline acquired substantially all the assets and assumed certain liabilities of TMX.The purchase price consisted of (i) cash of $100,000, (ii) the assumption of approximately $600,000 of deferred revenue, (iii) the issuance of a subordinated promissory note in the amount of $500,000 payable over three years beginning January 2011 with interest at a rate of 1% per annum, and (iv) contingent consideration of up to $500,000, payable in cash quarterly over the 12 consecutive calendar quarters beginning with the quarter ending December 31, 2010, based on the achievement of quarterly revenue of $600,000.The note is unsecured and subordinated to the Company's primary lender.To the extent the revenue target is not met in any particular quarter, the earnout period will be extended for up to four additional quarters. The following unaudited pro forma combined condensed balance sheet as ofMarch 31, 2010 and unaudited pro forma combined condensed statements of operations for the six months ended March 31, 2010 and the year ended September 30, 2009(collectively, the "Unaudited Pro Forma Statements") were prepared to give effect to the Acquisition accounted for under the purchase method of accounting. The unaudited pro forma combined condensed balance sheet assumes that the Acquisition occurred on March 31, 2010. The unaudited pro forma combined condensed statements of operations for the six months ended March 31, 2010, and for the year ended September 30, 2009 assumes that the Acquisition occurred on October 1, 2008.The Unaudited Pro Forma Statements are based on the historical consolidated financial statements of Bridgeline and TMX under the assumptions and adjustments set forth in the accompanying notes to the Unaudited Pro Forma Statements. The combined financial information for the fiscal years ended September 30, 2009 has been obtained from the consolidated financial statements of Bridgeline for the year ended September 30, 2009 and the financial statements of TMX for the year ended December 31, 2009. The combined financial information for the six months ended March 31, 2010 has been obtained from the unaudited consolidated financial statements of Bridgeline and TMX and includes, in the opinion of Bridgeline and TMX’s management, all adjustments necessary to present fairly the data for such period. The Unaudited Pro Forma Statements may not be indicative of the results that actually would have occurred if the Acquisition had been in effect on the dates indicated or which may be obtained in the future. The pro forma adjustments are based upon available information and upon certain assumptions as described in the notes to the Unaudited Pro Forma Statements that Bridgeline's management believes are reasonable in the circumstances. The purchase price has been allocated to the acquired assets and liabilities based on a preliminary estimate of their respective values.Although Bridgeline believes, based on available information, that the fair values and allocation of the purchase price included in the Unaudited Pro Forma Statements are reasonable estimates, final purchase accounting adjustments will be made on the basis of evaluations and estimates which are in progress, but have not yet been finalized. As a result, final allocation of costs related to the Allocation may differ from that presented herein. The Unaudited Pro Forma Statements and accompanying notes should be read in conjunction with the consolidated financial statements and accompanying notes thereto of Bridgeline included in its Annual Report on Form 10-K for the year ended September 30, 2009 and Quarterly Report on Form 10-Q for the quarter ended March 31, 2010. F-22 BRIDGELINE DIGITAL, INC. AND TMX INTERACTIVE, INC. PRO FORMA COMBINED CONDENSED BALANCE SHEET AS OF MARCH 31, 2010 (IN THOUSANDS) (UNAUDITED) Bridgeline TMX Assets Acquired & Liabilities Assumed Pro Forma Adjustments Pro Forma Combined (a) Assets Current assets: Cash and cash equivalents $ $ 3 $ ) (b) $ Accounts receivable and unbilled receivables, net — Prepaid expenses and other current assets 44 — Total current assets ) Equipment and improvements, net 3 — Intangible assets, net 81 (c) (c) Goodwill, net (c) (c) Other assets 16 — Total assets Liabilities and Stockholders’ Equity Current liabilities: Accounts payable ) (b) Accrued liabilities 72 ) (b) Accrued earnouts — 83 (b) Deferred revenue — Line of credit ) (b) Current portion of debt — — 83 (b) 83 Current portion of capital leases 49 — — 49 Total current liabilities ) Accrued earnouts — — (b) Other long-term liabilities — — Long-term debt, net of current portion — — (b) Capital leases, net of current portion 48 — — 48 Total liabilities Commitments and contingencies Stockholders’ equity Preferred stock — Common stock 11 — — 11 Additional paid-in capital — — Accumulated deficit — — Accumulated other comprehensive income — — Total stockholders’ equity — — Total liabilities and stockholders’ equity $ See accompanying notes to the pro forma combined condensed financial information F-23 BRIDGELINE DIGITAL, INC. AND TMX INTERACTIVE, INC. PRO FORMA COMBINED CONDENSED STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED MARCH 31, 2010 (IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) Bridgeline TMX Pro Forma Adjustments Pro Forma Combined Total revenue $ $ $ — $ Total cost of revenue 13 (d) Gross profit ) Operating expenses: Sales, general and administrative ) Research and development — — Depreciation and amortization 9 13 Total operating expenses (7 ) (e) Income from operations ) (6 ) ) Interest income (expense), net (1 ) ) (f) (3 ) Income before income taxes ) ) Income taxes 31 — — 31 Net income $ $ ) $ ) Net income per share: Basic $ $ — $ — $ Diluted $ $ — $ — $ Number of weighted average shares: Basic — — Diluted — — See accompanying notes to the pro forma combined condensed financial information F-24 BRIDGELINE DIGITAL, INC. AND TMX INTERACTIVE, INC. PRO FORMA COMBINED CONDENSED STATEMENT OF OPERATIONS FOR THE YEAR ENDED SEPTEMBER 30, 2009 (IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) Bridgeline TMX Pro Forma Adjustments Pro Forma Combined Total revenue $ $ $ — $ Total cost of revenue 26 (d) Gross profit ) Operating expenses: Sales, general and administrative ) (e) Research and development — — Depreciation and amortization 34 25 Total operating expenses 4 Income from operations ) ) ) Interest income (expense), net ) ) (f) ) Income before income taxes ) ) Income taxes 31 — — 31 Net income $ $ ) $ $ ) Net income per share: Basic $ $ — $ — $ ) Diluted $ $ — $ — $ ) Number of weighted average shares: Basic — — Diluted — — See accompanying notes to the pro forma combined condensed financial information F-25 BRIDGELINE DIGITAL, INC. AND TMX INTERACTIVE, INC. NOTES AND ASSUMPTIONS TO PRO FORMA COMBINED CONDENSED FINANCIAL INFORMATION (DOLLARS IN THOUSANDS) (UNAUDITED) 1. General The pro forma information presented is theoretical in nature and not necessarily indicative of the future consolidated results of operations of the combined companies or the consolidated results of operations which would have resulted had the Acquisition taken place during the periods presented. The Unaudited Pro Forma Statements reflect the effects of the Acquisition. The unaudited pro forma combined condensed balance sheet assumes that the Acquisition and related events occurred as of March 31, 2010.The unaudited pro forma combined condensed statements of operations for the six months ended March 31, 2010 and for the year ended September 30, 2009 assume that Acquisition and related events occurred as of October 1, 2008. 2. Pro Forma Combined Condensed Balance Sheet Adjustments (a) TMX Net Assets Acquired The estimated fair value of net assets acquired and liabilities assumed from the Acquisition of TMX and included in the pro forma adjustments are summarized as follows: Amount Net assets acquired Assets acquired: Cash $
